DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on June 16, 2022. At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998}; in re Goodman. 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); in re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1885): In re Van Qmum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982): In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): and in re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer In compliance with 37 CFR 1,321 (c) or 1,321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1984, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, and 6-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3,4,9, 10-14 of US Patent number 11537711. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11537711 and are anticipated by the claims 1, 2, 3,4,9, 10-14.     
This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  

Claims Comparison Table
Application Number
17/841,918
Patent Number
11537711
1. A system comprising: a processor; a computer-readable medium storing instructions that, when executed by the processor, cause the processor to: detect a change at a target device performed by a user having an administrative credential; transmit a request message to devices of a plurality of authorization users, the request message requesting from the authorization users an indication of whether the detected change is approved; receive a plurality of response messages from the devices of the plurality of authorization users, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determine, based on at least a threshold number of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and cause the target device to rollback to an earlier state. 
1. (Currently Amended) A system comprising: a target device; a multiple custody approval subsystem comprising: a multi-user authorization pool including a plurality of authorization users to approve of any detected change at the target device;  one or more processors configured to: monitor the target device; detect a change at the target device performed by a user having an administrative credential; in response to a detection of the change having been performed by a user having the administrative credential at the target device: transmit a request message to authorization devices of the authorization users of the multi-user authorization pool, the request message requesting from the authorization users an indication of whether the detected change is approved; receive a plurality of response messages from authorization devices of the multi-user authorization pool, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determine, based on at least three of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and transmit, in response to the determination that the change is disapproved, an instruction message to the target device to instruct the target device to rollback to an earlier state.
 
2. The system of claim 1, wherein the computer-readable medium further comprises instructions that cause the processor to: receive, from a detection executable operating on the target device, a message indicating that the detected change is a change to an operating system of the target device. 
2. The system of claim 1, wherein the target device further comprises: a processor configured to execute non-transitory computer readable instructions related to an operating system; a management library configured to: inject one or more detection executables into the operating system, the one or more detection executables executed by the processor to monitor change occurring in the operating system; receive an alert from the one or more detection executables indicating a change detected in the operating system that falls outside an exception list; and transmit a message to the management system indicating detection of a change, the message including a description of the detected change. 
3. The system of claim 2, wherein the message indicates that the detected change is a change to the operating system of the target device that is not included on an exception list. 
2. The system of claim 1, wherein the target device further comprises: a processor configured to execute non-transitory computer readable instructions related to an operating system; a management library configured to: inject one or more detection executables into the operating system, the one or more detection executables executed by the processor to monitor change occurring in the operating system; receive an alert from the one or more detection executables indicating a change detected in the operating system that falls outside an exception list; and transmit a message to the management system indicating detection of a change, the message including a description of the detected change. 
4. The system of claim 2, wherein the message includes a description of the detected change. 
4. The system of claim 1, wherein each authorization device is a computing device that provides an output interface to an authorization user to provide a description of the change, and which includes an input interface to allow the authorization user to indicate whether the change is approved or disapproved. 


6. The system of claim 1, wherein the instructions that cause the processor to cause the target device to roll back to an earlier state comprise instructions that cause the processor to: cause the target device to replace a current copy of an operating system of the target device with a previously recorded copy of the operating system that is of a known good state. 
3. The system of claim 1, wherein the target device further comprises: a processor configured to execute non-transitory computer readable instructions related to an operating system, the non-transitory computer readable instructions of the operating system stored in an associated electronic storage; a management library configured to: receive from the management system the instruction message to rollback the target device; and replace a current copy of the operating system at the electronic storage with a previously recorded copy of the operating system that is of a known good state. 
7. The system of claim 1, wherein the instructions that cause the processor to determine that the detected change is disapproved comprise instructions that cause the processor to: determine, based on at least three response messages of the plurality of response messages indicating a disapproval, that the detected change is disapproved. 
11. A method comprising: monitoring a target device; detecting a change at the target device; in response to detecting the change at the target device: transmitting a request message to authorization devices of authorization users of a multi-user authorization pool, the request message requesting from the authorization users an indication of whether the detected change is approved, the multi-user authorization pool including a plurality of authorization users to approve of any detected change at the target device; receiving a plurality of response messages from authorization devices of the multi-user authorization pool, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determining, based on at least three of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and transmitting, in response to the determination that the change is disapproved, an instruction message to the target device to instruct the target device to rollback to an earlier state. 
8. The system of claim 1, wherein the computer-readable medium further stores instructions that, when executed by the processor, cause the processor to: detect a plurality of changes at the target device; and transmit a second request message to the devices of the plurality of authorization users, the second request message requesting from the authorization users an indication of whether the plurality of changes are approved. 
10. The system of claim 1, wherein the management system is further configured to: detect a second change at the target device; in response to detecting the second change at the target device: transmit a second request message to the authorization devices of the authorization users of the multi-user authorization pool, the second request message requesting from the authorization users an indication of whether the detected second change is approved; receive one or more second response messages from the authorization devices; and in response to determining that at least three of the one or more second response messages indicate that the detected second change is approved, transmit a message to the target device indicating to allow the second change. 
9. The system of claim 8, wherein the computer-readable medium further stores instructions that, when executed by the processor, cause the processor to: determine, based on a plurality of responses to the second request message from the devices of the plurality of authorization users, that one or more of the plurality of changes are disapproved; and cause the target device to rollback the one or more disapproved changes of the plurality of changes. 
10. The system of claim 1, wherein the management system is further configured to: detect a second change at the target device; in response to detecting the second change at the target device: transmit a second request message to the authorization devices of the authorization users of the multi-user authorization pool, the second request message requesting from the authorization users an indication of whether the detected second change is approved; receive one or more second response messages from the authorization devices; and in response to determining that at least three of the one or more second response messages indicate that the detected second change is approved, transmit a message to the target device indicating to allow the second change. 
10. The system of claim 8, wherein the computer-readable medium further stores instructions that, when executed by the processor, cause the processor to: determine, based on a plurality of responses to the second request message from the devices of the plurality of authorization users, that one or more of the plurality of changes are disapproved; and cause the target device to rollback the plurality of changes. 
11. A method comprising: monitoring a target device; detecting a change at the target device; in response to detecting the change at the target device: transmitting a request message to authorization devices of authorization users of a multi-user authorization pool, the request message requesting from the authorization users an indication of whether the detected change is approved, the multi-user authorization pool including a plurality of authorization users to approve of any detected change at the target device; receiving a plurality of response messages from authorization devices of the multi-user authorization pool, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determining, based on at least three of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and transmitting, in response to the determination that the change is disapproved, an instruction message to the target device to instruct the target device to rollback to an earlier state. 
11. A method comprising: detecting a change at a target device performed by a user having an administrative credential; transmitting a request message to devices of a plurality of authorization users, the request message requesting from the authorization users an indication of whether the detected change is approved; receiving a plurality of response messages from the devices of the plurality of authorization users, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determining, based on at least a threshold number of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and causing the target device to instruct the target device to rollback to an earlier state.
11. A method comprising: monitoring a target device; detecting a change at the target device; in response to detecting the change at the target device: transmitting a request message to authorization devices of authorization users of a multi-user authorization pool, the request message requesting from the authorization users an indication of whether the detected change is approved, the multi-user authorization pool including a plurality of authorization users to approve of any detected change at the target device; receiving a plurality of response messages from authorization devices of the multi-user authorization pool, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; determining, based on at least three of the plurality of response messages indicating a disapproval, that the detected change is disapproved; and transmitting, in response to the determination that the change is disapproved, an instruction message to the target device to instruct the target device to rollback to an earlier state. 
12. The method of claim 11, further comprising: receiving, from a detection executable operating on the target device, a message indicating that the detected change is a change to an operating system of the target device. 
12. The method of claim 11, further comprising: wherein the target device injects one or more detection executables into the operating system, the one or more detection executables executed by the processor to monitor change occurring in the operating system; wherein the target device receives an alert from the one or more detection executables indicating a change detected in the operating system that falls outside an exception list; and wherein the target device transmits a message to the management system indicating detection of a change, the message including a description of the detected change. 
13. The method of claim 12, wherein the message indicates that the detected change is a change to the operating system of the target device that is not included on an exception list. 
12. The method of claim 11, further comprising: wherein the target device injects one or more detection executables into the operating system, the one or more detection executables executed by the processor to monitor change occurring in the operating system; wherein the target device receives an alert from the one or more detection executables indicating a change detected in the operating system that falls outside an exception list; and wherein the target device transmits a message to the management system indicating detection of a change, the message including a description of the detected change. 
14. The method of claim 12, wherein the message includes a description of the detected change. 
12. The method of claim 11, further comprising: wherein the target device injects one or more detection executables into the operating system, the one or more detection executables executed by the processor to monitor change occurring in the operating system; wherein the target device receives an alert from the one or more detection executables indicating a change detected in the operating system that falls outside an exception list; and wherein the target device transmits a message to the management system indicating detection of a change, the message including a description of the detected change. 
15. The method of claim 11, further comprising: transmitting an instruction message to rollback the target device. 
3. The system of claim 1, wherein the target device further comprises: a processor configured to execute non-transitory computer readable instructions related to an operating system, the non-transitory computer readable instructions of the operating system stored in an associated electronic storage; a management library configured to: receive from the management system the instruction message to rollback the target device; and replace a current copy of the operating system at the electronic storage with a previously recorded copy of the operating system that is of a known good state. 
16. The method of claim 11, further comprising: causing the target device to replace a current copy of an operating system of the target device with a previously recorded copy of the operating system that is of a known good state.
13. The method of claim 11, further comprising: wherein the target device receives from the management system the instruction message to rollback the target device; and wherein the target device replaces a current copy of the operating system at the electronic storage with a previously recorded copy of the operating system that is of a known good state. 
17. The method of claim 11, further comprising: determining, based on at least three response messages of the plurality of response messages indicating a disapproval, that the detected change is disapproved. 
14. The method of claim 11, wherein each authorization device is a computing device that provides an output interface to an authorization user to provide a description of the change, and which includes an input interface to allow the authorization user to indicate whether the change is approved or disapproved. 
18. The method of claim 11, further comprising: detecting a plurality of changes at the target device; and transmitting a second request message to the devices of the plurality of authorization users, the second request message requesting from the authorization users an indication of whether the plurality of changes are approved.
10. The system of claim 1, wherein the management system is further configured to: detect a second change at the target device; in response to detecting the second change at the target device: transmit a second request message to the authorization devices of the authorization users of the multi-user authorization pool, the second request message requesting from the authorization users an indication of whether the detected second change is approved; receive one or more second response messages from the authorization devices; and in response to determining that at least three of the one or more second response messages indicate that the detected second change is approved, transmit a message to the target device indicating to allow the second change. 
19. The method of claim 18, further comprising: determining, based on a plurality of responses to the second request message from the devices of the plurality of authorization users, that one or more of the plurality of changes are disapproved; and causing the target device to rollback the one or more disapproved changes of the plurality of changes. 
9. The system of claim 1, wherein the management system is further configured to: determine that the detected change is disapproved in response to at least three response messages indicating disapproval of the change. 
20. The method of claim 18, further comprising: determining, based on a plurality of responses to the second request message from the devices of the plurality of authorization users, that one or more of the plurality of changes are disapproved; and causing the target device to rollback the plurality of changes. 
14. The method of claim 11, wherein each authorization device is a computing device that provides an output interface to an authorization user to provide a description of the change, and which includes an input interface to allow the authorization user to indicate whether the change is approved or disapproved. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 7-15 and 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Kenrich, US pat. No 20050086531(IDS submitted, 10/25/2022) in view of Abraham, US pat. No 20190324879 (IDS submitted, 10/25/2022)  in further view of Wyatt, US pat. No 20200285752. (IDS submitted, 10/25/2022)         

Claims 1, 11. Kenrich  discloses a system (See abstract; providing a file security system with an approval process to implement security changes are disclosed) comprising: a processor; (See Kenrich, [0067-0068]; processor of the server) a computer-readable medium storing instructions that, when executed by the processor, (See Kenrich [0068]; he computer readable medium is any data storage device that can store data which can thereafter be read by a computer system.) cause the processor to: 
transmit a request message to devices of a plurality of authorization users, the request message requesting from the authorization users an indication of whether the detected change is approved; (See Kenrich fig 3 and   [0038 ];  The approval group is then notified 306 of an approval request for the requested security change. The approval request asks the users within the approval group to either approve or deny the requested security change.)
receive a plurality of response messages from the devices of the plurality of authorization users, each of the plurality of response messages indicating whether the detected change is approved by the corresponding authorization user; (See Kenrich fig 3 and [0038 ]; the decision 308 would cause the security proxy process 300 to await a response from at least a predetermined number of the members of the approval group. )
determine, based on at least a threshold number of the plurality of response messages indicating a disapproval, that the detected change is disapproved; (See Kenrich, [0038]; when the decision 312 determines that that the requested security change was not approved by the approval group. See also [0051]; When the decision 514 determines that approval by a quorum of the approvers is no longer possible, then approval by the approver set is denied 512.)
Kenrich does not appear to explicitly discloses detect a change at a target device performed by a user having an administrative credential; 
However, Abraham discloses detect a change at a target device performed by a user having an administrative credential; (See Abraham, [0027] A configuration change 405 for a BCA 420 is received, for example, as a result of a (human) BCA administrator 401 entering the configuration change 405 via an administrator interface for the BCA 420, as shown by block 202. A change detector 430 detects the configuration change 405 in real time, as shown by block 204.)
Kenrich and Abraham are analogous art because they are from the same field of endeavor which is compliant system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich with the teaching of Abraham to include the detected change because it would have allowed the quorum of approvers to validate the change made by an administrator.
The combination of Kenrich and Abraham does not appear to explicitly disclose and cause the target device to rollback to an earlier state.
However, Wyatt discloses and cause the target device to rollback to an earlier state. (See Wyatt, [0558-0563];  Receive an one or more instructions from a server and execute those instructions on the mobile device.  Restore the mobile device memory to the state that existed at a time that preceded the installation of the untrusted app.)
Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system.

The combination Kenrich, Abraham and Wyatt discloses the system of claim 1, wherein the computer-readable medium further comprises instructions that cause the processor to: receive, from a detection executable operating on the target device, a message indicating that the detected change is a change to an operating system of the target device. (See Wyatt, [0199] and [0803] and [0830]))   
Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system.

3. The combination Kenrich, Abraham and Wyatt discloses the system of claim 2, wherein the message indicates that the detected change is a change to the operating system of the target device that is not included on an exception list. (See Wyatt, [0803] and [0830])  Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system.
4. The system of claim 2, wherein the message includes a description of the detected change. (See Wyatt, [0775]; [0273] and [0856])      Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system.
5. The combination Kenrich, Abraham and Wyatt discloses the system of claim 1, wherein the instructions that cause the processor to cause the target device to roll back to an earlier state comprise instructions that cause the processor to: transmit an instruction message to rollback the target device. (See Wyatt, [0558-0563]; Receive an one or more instructions from a server and execute those instructions on the mobile device.  Restore the mobile device memory to the state that existed at a time that preceded the installation of the untrusted app.)
Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system. 
7. The combination Kenrich, Abraham and Wyatt discloses the system of claim 1, wherein the instructions that cause the processor to determine that the detected change is disapproved comprise instructions that cause the processor to: determine, based on at least three response messages of the plurality of response messages indicating a disapproval, that the detected change is disapproved. (See Kenrich, [0038]; when the decision 312 determines that that the requested security change was not approved by the approval group. See also [0051]; When the decision 514 determines that approval by a quorum of the approvers is no longer possible, then approval by the approver set is denied 512.)
 
8. The combination Kenrich, Abraham and Wyatt discloses the system of claim 1, wherein the computer-readable medium further stores instructions that, when executed by the processor, cause the processor to: detect a plurality of changes at the target device; (See  Wyatt,  [0842]; A comparison is made between the characteristics attributable to the component identity and the characteristics that have been identified in the new application. Alert is generated to indicate that the behavior of the component has changed.)
 and transmit a second request message to the devices of the plurality of authorization users, the second request message requesting from the authorization users an indication of whether the plurality of changes are approved. (See Kenrich, [0012]; the approval process can make use of a set of approvers that can approve or deny a security change.)
9. The combination Kenrich, Abraham and Wyatt discloses the system of claim 8, wherein the computer-readable medium further stores instructions that, when executed by the processor, cause the processor to: determine, based on a plurality of responses to the second request message from the devices of the plurality of authorization users, that one or more of the plurality of changes are disapproved; (See [0038]; when the decision 312 determines that that the requested security change was not approved by the approval group. See also [0051]; When the decision 514 determines that approval by a quorum of the approvers is no longer possible, then approval by the approver set is denied 512.)
Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system. 
10. The combination Kenrich, Abraham and Wyatt discloses the system of claim 8, wherein the computer-readable medium further stores instructions that, when executed by the processor, cause the processor to: determine, based on a plurality of responses to the second request message from the devices of the plurality of authorization users, that one or more of the plurality of changes are disapproved; (See [0038]; when the decision 312 determines that that the requested security change was not approved by the approval group. See also [0051]; When the decision 514 determines that approval by a quorum of the approvers is no longer possible, then approval by the approver set is denied 512.)  and cause the target device to rollback the plurality of changes. (See Wyatt, [0558-0563]; Receive an one or more instructions from a server and execute those instructions on the mobile device.  Restore the mobile device memory to the state that existed at a time that preceded the installation of the untrusted app.) 
Kenrich, Abraham and Wyatt are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kenrich and Abraham with the teaching of   Wyatt to include a multi-user authorization group because it would have provided stronger security to the system. 
 
12. As to claim 12, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.     
13.  As to claim 13, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.      
14. As to claim 14, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.        
15.  As to claim 15, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.        
17. As to claim 17, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.  
18. As to claim 18, the claim is rejected under the same rationale as claim 8. See the rejection of claim 8 above.  
19. As to claim 19, the claim is rejected under the same rationale as claim 9. See the rejection of claim 9 above.  
20. As to claim 20, the claim is rejected under the same rationale as claim 10. See the rejection of claim 10 above.  
Claims 6 and 16 are  rejected under 35 U.S.C 103 as being unpatentable over Kenrich, US pat. No 20050086531 (IDS submitted, 10/25/2022)  in view of Abraham, US pat. No 20190324879 (IDS submitted, 10/25/2022) in further view of Wyatt, US pat. No 20200285752 (IDS submitted, 10/25/2022)  in further view of Mayer, US pat. No 20050240756. (IDS submitted, 10/25/2022) 
6. The combination Kenrich, Abraham and Wyatt does not disclose the system of claim 1, wherein the instructions that cause the processor to cause the target device to roll back to an earlier state comprise instructions that cause the processor to: cause the target device to replace a current copy of an operating system of the target device with a previously recorded copy of the operating system that is of a known good state. However, Mayer discloses cause the target device to replace a current copy of an operating system of the target device with a previously recorded copy of the operating system that is of a known good state. (See Mayer, [0010]) 
Kenrich, Abraham, Wyatt and Mayer are analogous art because they are from the same field of endeavor which is backup system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Kenrich, Abraham, Wyatt with the teaching of Mayer to include a copy because it would have allowed to restore the system to its previous state.  

16. As to claim 16, the claim is rejected under the same rationale as claim 6. See the rejection of claim 6 above. 
                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
MENASCE, US20120011573, title “System and method for managing insider security threats”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 12/15/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438